DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A composition for applying to an eye or eyelid or skin near the eye of a human comprising: water; and a hydrophobic component comprising from about 0.05 % (w/v) to less than about 0.5% (w/v) avocado oil and from about 0.05% (w/v) to less than about 0.5% (w/v) castor oil, and at least one additional component selected from the group consisting of: an emulsifier component, a surfactant component, a tonicity component, a polyelectrolyte component, an emulsion stability component, a viscosity-enhancing component, a demulcent component, an anti-oxidant component, a pH adjustment component, a buffer component, and a preservative component, the hydrophobic component being present in an amount effective to provide a benefit to an eye or eyelid or skin near the eye of a human (claims 65-95); and 

A composition for applying to the eye or eyelid or skin near the eye of a human comprising: water; from about 0.05% (w) to less than about 0.5% (w) of a hydrophobic component comprising avocado oil and castor oil, and at least one component selected from the group consisting of: an emulsifier component, a surfactant component, a tonicity component, a polyelectrolyte component, an emulsion stability component, a viscosity-inducing component, a demulcent component, an ant- oxidant .

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: none.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a composition for applying to the eye or eyelid or skin near the eye of a human comprising: water and a hydrophobic component comprising avocado oil and castor oil, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sarrazin (US 2010/0174000).  Sarrazin discloses a composition for treating an eye of a human (title; abstract; para. [0042] ophthalmic composition) comprising: water (para. [0017] oil-in-water emulsion); and a hydrophobic component selected from a group of oils containing avocado oil and castor oil, and mixtures of two or more of the oils (para.[0030]; claim 32). 


The species are as follows: 
The composition of 73 wherein a biocidal agent is not present (claim 74); and
The composition of 73 wherein a biocidal agent is present (claim 75).
Should Applicant elect Species 1, Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 73.
These species lack unity of invention because the groups do not share the same or corresponding technical feature.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The composition of claim 65 (Species 1) or 96 (Species 2) comprising an artificial tear (claims 92, 108);
The composition of claim 65 (Species 1) or 96 (Species 2) comprising a skin care composition, a cosmetic composition (claims 93, 94, 109, 110); and 
The composition of claim 65 (Species 1) or 96 (Species 2) comprising an eyelid treatment composition (claims 95, 111).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 65 and 96.
These species lack unity of invention because the groups do not share the same or corresponding technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/Primary Examiner, Art Unit 1615